DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 20 (and respective dependent claims), applicant claims “… comparing the first associative visualization information and the second associative visualization information to select target associative visualization information having a higher similarity…” wherein “target associative visualization information” lacks antecedent basis and indefinite.  It is confusing to interpret whether “target associative visualization information” is a generated outcome of said “comparing…” or is one of the first and the second “associative visualization information” having a higher similarity.  Since “first associative visualization information” in “on the target image” and “second associative visualization information” is “on the sensing information”, whose and how respective “similarity” are based on?  In other words, on what reference is “the target image” or “the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US2019/0025773).
To claim 18, Yang teach a scent visualization system comprising: 
a display apparatus for generating a target image including a target object (244 of Fig. 2); 
an olfactory sensor for detecting a scent (231 of Fig. 2, paragraph 0069, olfactory sensors); and 
a scent visualization apparatus for generating target associative visualization information that reminds the scent from the target image received from the display apparatus and sensing information received from the olfactory sensor, and generating an associative image by combining the target associative visualization information and the target image (abstract, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2019/0025773) in view of Jin (US2020/0341540).
To claim 19, Yang teach claim 18.
But, Yang do not expressly disclose further comprising a scent diffusion apparatus generating at least one scent corresponding to the sensing information.
	Jin teach a system for a user to experience sensation corresponding to the sensation actually experienced by the user or another user (abstract), comprising a scent diffusion apparatus (40 of Fig. 1) generating at least one scent corresponding to the sensing information (paragraphs 0117-0118), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Yang, in order to present detected sensation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 12, 2021